Appellants were convicted in the county court of Tulsa county on a charge of violating the prohibitory law, and on the 30th day of December, 1910, adjudged to pay a fine of one hundred dollars and be imprisoned in the county jail for a period of thirty days each, at which time the court allowed thirty days to make and serve case-made, ten days for amendments, five days for settlement, and fifteen days after settlement in which to file the appeal in this court. The Attorney General has filed a motion to dismiss the appeal on the following grounds: "Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Tulsa county on the 30th day of December, 1910, and the petition in error and case-made were not filed in this court until the 10th day of April, 1911, more than 60 days after the rendition of such judgment, no order having been made extending the time within which to file petition in error and case-made in this court beyond the time allowed by law." The motion is well taken and the appeal must be dismissed because this court is without jurisdiction to review it. Dismissed. *Page 720